 CADILLAC MOTOR CAR DIVISION217The unit sought by the Employer comprises all the productionemployees in the T-3 plant. There is no evidence in the record as tothe degree of integration between the operations of this plant and theother plants of the Employer, nor is there any history of bargainingfor the employees here sought. Engineers desires, in effect, to add theturbine operators, boiler operators, and pump operators in the T-3plant to its existing contract unit.However, as the resulting unitwould comprise merely an arbitrary segment of the Employer's pro-duction and maintenance employees, we find it would not be appro-priate for bargaining purposes.Under these circumstances, we find that the unit of operating em-ployees sought by the Petitioner at its T-3 plant, Los Alamos, NewMexico, including boiler operators, turbine operators, pump operators,and switchboard operators, but excluding power test engineers, clerks,guards, the foreman, assistant plant superintendent, plant superin-tendent, and all other supervisors,4 is appropriate for collective bar-gaining purposes within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]4As the shift operators,usually switchboard or turbine operators,do not possess anysupervisory powers, we shall include them in the unit in accordance with the agreementof the parties.CADILLAC MOTOR CAR DIVISION, CLEVELAND TANK PLANT, GENERALMOTORS CORPORATIONandINTERNATIONAL UNION OF OPERATINGENGINEERS, LOCALS Nos. 589, 589-A, 589-B (AFL)CADILLAC MOTOR CAR DIVISION, CLEVELAND TANK PLANT, GENERALMOTORS CORPORATIONandINTERNATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS, LOCAL No. 38 (AFL)CADILLAC MOTOR CAR DIVISION, CLEVELAND TANK PLANT, GENERALMOTORS CORPORATIONandINTERNATIONAL UNION, UNITED AUTO-MOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,CIOCADILLAC MOTOR CAR DIVISION, CLEVELAND TANK PLANT,GENERALMOTORS CORPORATIONandPATTERN MAKERS' LEAGUE OF NORTHAMERICA, CLEVELAND ASSOCIATION, AFL.Cases Nos. 8-RC-1150,8-RC-1151,8-RC-1155, and 8-RC-1175.May 2,1951Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act a consolidated hearing was held before - Charles A.94 NLRB No. 41. 218DECISIONSOF NATIONALLABOR RELATIONS BOARDFleming, hearing officer.Except as specifically indicated herein, thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Reynolds and Murdock].At the hearing, the American Federation of Labor, herein calledthe AFL, moved to intervene in these proceedings, for the purposeof representing a unit of residual maintenance employees, that is, aunit consisting of maintenance employees, excluding the employeessought by the craft petitioners hereinafter discussed.The hearingofficer granted the motion for the purpose of allowing the AFL toparticipate in the hearing but conditioned the intervention upon asufficient' showing of interest to be made before the close of the hear-ing.During and just before the close of the hearing, the hearingofficer reminded the AFL representative of the necessity of complyingwith the requirement for showing of interest.The representativestated that the authorization cards could not be presented due to thelength of the hearing, which was longer than he had anticipated.Thereupon, at the close of the hearing, the hearing officer reversedhis conditional ruling and denied the request for intervention.The hearing which took place on February 14 and 15, 1951, closedon the latter date at 5: 50 p. m. The official records of the Boardshow that on February 16, the AFL presented 104 authorization cardsof which 100 were found on the payroll. Of these 97 were datedFebruary 12, 13, 14, and 15.The Board has permitted labor organi-zations to intervene in representation proceedings after the close ofthe hearing, if they can establish that, as of the time of the hearing,they had a representative interest among the employees with whom theproceeding was concerned.The AFL showing of interest, submit-ted subsequent to the hearing, is sufficiently adequate for the purposeof intervention in the production and maintenance unit sought by thePetitioner in Case No. 8-RC-1155, hereinafter discussed.We findthat the AFL is now entitled to intervene.'Therefore, although thehearing officer's ruling was correct when made, in view of the subse-quent showing, the ruling is hereby reversed.At the hearing, International Union, United Automobile, AircraftAgricultural Implement Workers of America, CIO, herein calledthe UAW, and the Employer, moved to dismiss the petitions filedrespectively by the International Union of Operating Engineers,herein called the Engineers; by International Brotherhood of Elec-tricalWorkers, herein called the IBEW; and by Pattern Makers'1 Laclede Gas LightCo , 81 NLRB 462 CADILLAC MOTOR CAR DIVISION219League of North America, herein called the Pattern Makers.For thereasons set forth below, these motions are denied.Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives:The UAW urges as its primary position that it should be certifiedwithout an election as bargaining representative for the productionand maintenance employees of the Cleveland tank plant, on the groundthat the plant is a part of the employer-wide unit established by a10-year collective bargaining history with General Motors ; or in thealternative, that an election should be held only in a plant-wide pro-duction and maintenance unit.Of the craft petitioners, the Engi-neers contends for a separate unit of all employees engaged in oper-ating and controlling heating, ventilating, and refrigeration equip-ment; the IBEW seeks a unit of all maintenance electricians; and thePattern Makers requests a unit of all wood pattern makers.The Em-ployer agrees with the UAW as to the appropriateness of the plant-wide unit but states, in opposition to the UAW, that no union shouldbe certified without an election:The Operations of the EmployerGeneral Motors Corporation, a Delaware corporation with principaloffices in New York City and Detroit, Michigan, conducts itsbusiness operations through several unincorporated divisions, oneof which is the Cadillac Motor Car Division, which operates the Cleve-land tank plant, the only plant herein involved.The plant consistsof an administration building, garage, airplane hangar, transformerunit, and a large manufacturing building consisting * of 28 acres offloor space, which will be used for producing tanks.These facilitieswere built in World War II and were occupied by the Fisher BodyDivision of General Motors for the production of bomber parts until1946.The Cadillac Motor Car Division took over the plant in August1950, under arrangements with the United States Government for thesole purpose of manufacturing tanks for the U. S. Army.The Unit Requested by the UAW (Case No. 8-RC-1155)In support of its primary position, as indicated above, the UAWstates that it and the Employer have dealt with each other on a multi- 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant basis resulting in agreements covering some 120 plants through-out the country, the last agreement having been executed in May 1950.It urges therefore that, as the type of manufacturing process of tanksis virtually the same as that of automobiles in other G. M. plants, theCleveland tank plant automatically must become part of the multiplantunit.The UAW contends that in reality the Cleveland plant con-stitutes merely an accretion to a preexisting unit .2We find no merit in the UAW's contention. Section 2 3 of theMaster Contract of May 29,1950, specifically provides that if the UAWshall be certifiedfor any bargaining unit, the inclusion of such unitin the Master Agreementshall be negotiatedbetween the parties.Thefacts indicate that the Cleveland plant is an entirely new operationacquired by General Motors after the execution of the last MasterContract of May 1950.Moreover, it does not appear that the UAWhas been certified for a unit of employees in this new operation or thatthe inclusion of such a unit under the contract has been negotiatedbetween the UAW and the Employer.We find that the contract byits terms does not include the employees of this tank plant .4As stated above, the UAW contends in the alternative that only aplant-wide unit of production and maintenance employees is appro-priate.The various craft labor organizations seek to establish craftgroups separate from the production and maintenance employees atthe Cleveland tank plant.For reasons of national security, the Employer's representative wasprevented from describing in detail the manufacturing process bywhich the tanks will be produced at the Cleveland plant.The recordis clear, however, that the tanks will be produced on a mass productionassembly line basis, similar to that used in the manufacture of auto-mobiles.The UAW urges that the process is a highly integrated onerequiring us to deny craft severance in accordance with the decision intheFord Motor Companycase.5We do not agree. The Board hasheld in numerous decisions that in order to apply the Ford doctrine,2Petitioner urges that the cases ofWestinghouse Electric Corporation,79NLRB 744,andSargent&Company,78 NLRB 918,are applicable to the present situation.We do notagree.In the first of the cited cases, a new section was established in the same factory ;in the second, an employer bought a new plant which was completely integrated as partof his former operations.3This section reads as follows :"In case theUAWA-CIOshall be certifiedas the bargaining representatives for anyadditional bargaining units, the matter of including such unit under the terms of thisAgreement shall be negotiated between the Personnel Staff of the Corporation and theInternational Officers of the Union ; it being understood that plants producing cars, trucks,bodies or automotive parts similar to the material now being produced by plants coveredby this Agreement,shall be included after giving due consideration to any local wageclassifications,rates,understandings or practices as may existSeparate agreements willbe negotiated for bargaining units not falling into the above classifications."4Sinclair Refinery Company,92 NLRB 643,and cases cited in footnote 3 ;GoodyearTire & Rubber Company(Special Products Plant "C"),80NLRB 13475Ford Motor Company(Maywood Plant),78 NLRB 887. CADILLAC MOTOR CAR DIVISION221the facts must show that the employees who seek to sever from a plant-wide unit perform routine and repetitive operations under productionsupervisors; in other words, they must be integrated and inseparablefrom the production process, a situation which does not exist here.6Moreover, we have permitted craft units in many General Motorsplants, including this very plant which was used by General Motorsduring World War II for the making of bomber parts.7Accordingly,notwithstanding the successful history of plant-wide bargaining atother General Motors plants, we believe that the record herein doesnot necessarily require the establishment of only a single plant-wideunit of production and maintenance employees.As it appears thatthe necessary elements exist herein for the establishment of craft units,we shall consider on their merits the various groups sought by thecraft petitioners herein.The Engineers'Group(Case No. 8-RC-1150)The Engineers seeks a unit consisting of employees engaged in theoperation,control, and adjustment of all heating and ventilatingequipment,including boilers, compressors,and Diesel engines.TheUAW and theEmployer oppose the petition on the ground of integra-tion in the manufacturing process.As an additional reason for theirposition they maintain that the employees involved are skilled only toa very limited degree.The record shows that the employees herein involved operate andcontrol 9 steam boilers, used mainly for space heating, 74 oil firedDravo warm air heating units located throughout the 28-acre manu-facturing building,the hangars,and the garage,together with 100exhaust fans, Diesel engines, air compressors,and thermometers scat-tered throughout the plant.They have their own foreman, and whenworking throughout the plant on the various pieces of equipment,-theycontinue to take orders from their own foreman.These employeesdevote all their time to this work and. there is no interchange withproduction and other maintenance employees.Although there is atthis plant no powerhouse,as such,the equipment and machinery de-scribed above are kept locked in separate enclosures to which only theengineers have access.We find that these employees are not so inte-grated with the manufacturing process as to require a denial of theirrequest for separate representation.The UAWfurther contends that these employees are not skilledcraftsmen because the evidence shows that they attend to boilers only-6International Harvester Company,80 NLRB 1451;NLRB 1282;Reynolds Metals Company,85 NLRB 110,Aluminum OreCo, 85 NLRB 1217Gene) al Motors Corporation, Fisher Cleveland Aircraft Division,52 NLRB 1291. 53NLRB 657 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDonce in 5 weeks and because the Dravo units require only the pushingof buttons to start and stop the machinery therein.We do not agree.Not only are the engineers required to be licensed under State law,but the Employer requires that they be skilled and experienced in theoperation of all the equipment connected with their work before theyare permitted to assume their job responsibilities.We find that the employees herein sought to be represented con-stitute a homogeneous group of powerhouse and related employeeshaving the usual skills of such group and are of the type to whomthe Board has often accorded separate representation, notwithstand-ing the integration of their functions with the manufacturing process.8Accordingly, we find that all employees at the Employer's Cleve-land, Ohio, tank plant, engaged in the operation of heating, ventilat-ing, and refrigeration equipment, and of boilers, compressors, andDiesel engines, may, if they so desire, constitute a separate appro-priate unit.We shall, however, make no final determination withrespect to unit placement of these employees pending the results ofthe election which we shall order herein.The Electricians Group (Case No. 8-RC-1151)The IBEW, the petitioner herein, claims a unit of all maintenanceelectricians whose duties are to maintain and repair all electrical equip-ment and machinery throughout the plant. They report to their ownelectrical shop which is under the supervision of a general foreman,who in turn supervises three foremen, each in charge of a group ofelectricians,When working in other departments, the electriciansremain under the supervision of their own foreman. The Employerrequires the electricians to have at least 4 years' experience.Thereis no interchange with production workers.The UAW and the Employer contend that the electricians are partof the general maintenance group; that they spend some 90 percentof their time in keeping production machinery in operation; andthat their work is so integrated with the production process as topreclude their establishment as a separate unit from the productionand maintenance employees.We do not agree. The electricians con-stitute a skilled craft group who, we have frequently held, may con-stitute a separate unit for collective bargaining purposes.'The factthat the electricians do the major part of their work on productionmachinery does not in and of itself make their work an integrated8General Motors Corporation,76NLRB 879,and cases cited in footnote 3.Baugh andSonsCompany,82 NLRB 1399;InternationalHarvester Company, Milwaukee Works,85 NLRB 1175.9General Motors Corporation,76NLRB 879;Fisher Cleveland Aircraft Division,GeneralMotors Corporation,52 NLRB 1291;Boeing AirplaneCo, 86 NLRB 368;NEPA Divisionof Fairchild Engine and Airplane Corporation,88 NLRB 99 CADILLAC MOTOR CAR DIVISION223part of the production process.1°As indicated above, the Ford doc-trine does not apply in this situation.Accordingly, we find that themaintenance electricians may constitute a separate appropriate unitif they so desire.We shall, however, make no final determinationwith respect to these employees pending the results of the electionwe shall order herein.The Pattern Makers Group (Case No. 8-RC-1175)The Pattern Makers originally requested a unit of all wood andmetal pattern makers.At the hearing, the Pattern Makers amendedits petition to exclude from the unit the metal pattern makers.ThePattern Makers testified that the reason for its amendment requestingthe exclusion of metal pattern makers is that there are presently nometal pattern makers in the plant and there would, therefore, be nopoint in including them in the unit.The Employer and the UAWcontend that the evidence reveals the existence of metal patternmakers and that their exclusion renders the proposed amended unitinappropriate.It is clear, from the record, that the wood patternmakers sought herein constitute a highly skilled group to whom wehave frequently accorded separate representation in the automotiveindustry llThe record also shows that although there are certain metal workerswho spend about half their time making brackets for the mock-upsmade by the wood pattern makers, they do not in fact produce patterns.Accordingly, as the record reveals that the metal workers do nothave the qualifications or exercise the craft skills of either wood ormetal pattern makers, we shall exclude them from the separate votinggroup.12We shall, however, make no final determination with respectto the wood pattern makers pending the results of the election, here-inafter directed.The Time of the ElectionAt the hearing and in its brief the Employer took the position thatno election should be directed prior to June 1, 1951, on the groundthat before that date there will not be a representative complementof production and maintenance employees.At the time of the hear-ing, the Employer stated that it had 40 percent of the employees it"InternationalHarvester Company,80 NLRB 1451 ;United States Rubber Company,81 NLRB17; American Hoist & Derrick Company,88 NLRB 219;American Can Com-pany,82'NLRB 257"General Motors Corporation,BuickMotors Division, 79NLRB 376and cases cited infootnote 2.12Westinghouse Electric Corporation,89 NLRB 8; ofInternational Harvester Company(Tractor Works),89 NLRB 212, where the Board held that when metal pattern makershave the qualifications and exercise the same high degree of skill as journeymen woodpattern makers, they both may constitute a single appropriate unit. . 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDanticipated would be employed before June 1 and about 12 percentof those it ultimately expected to employ when the tanks would bein full production.The record also shows that the Employer nowhas in its employ a large majority of the number of employees whowill be employed in the bargaining units herein claimed by the respec-tive craft petitioners.We find that the present complement of 40 percent of production andmaintenance employees is a substantial and representativesegmentof employees to be employed by June 1.The expectations of employ-ment beyond that date appear to be uncertain and speculative and con-tingent upon unpredictable factors in the future.Under these circum-stances and upon the basis of the entire record in the case, we see noreason for departing from our usual policy of directing an immediateelection.13Accordingly, we shall deny the Employer's motion to post-pone the election.The BallotAs we have determined administratively that the authorization cardsproduced by the AFL reveal less than a 20 percent showing of interestin the AFL's proposed uit, Nye need not consider the appropriatenessof such unit and shall not direct an election therein .14However, inas-much as an election is hereinafter directed upon an adequate showingof representation in the UAW's voting group in which the AFL hassome evidence of representation, we shall accord the AFL a place onthe ballot for the broader voting group.''We shall direct separate elections in the following voting groups,excluding from each group all office clerical employees, professionalemployees, guards, and supervisors as defined in the Act.Group 1:All production and maintenance employees in the Em-ployer's Cleveland, Ohio, tank plant, General Motors Corporation,excluding the voting groups listed below.Group 2:All employees engaged in heating and ventilating, opera-tionofboilers,compressors,Diesel engines, and refrigerationequipment.Group 3:All maintenance electricians.Group 4:All wood pattern and model makers and their apprentices.As indicated above, we shall make no final unit determinations atthis time, but shall first ascertain the desires of the employees asexpressed in the elections hereinafter directed.If a majority in anyof the craft voting groups vote for the petitioner seeking that group,13GeneralMotors Corporation,Electro-Motive Division, Plant No3,82 NLRB 876;Flarnisclifeger Corporation,86 NLRB325,Precision ManufacturingCo., 88 NLRB 509.14Boeing Airplane Company,86 NLRB 36815Doughnut Corporation of America,66 NLRB 1231,footnote 2;Boeing Airplane Co.,supra MONTGOMERYSTEEL PRODUCTS CORP.225they will be taken to have indicated their desire to constitute a separateappropriate unit.[Text of Direction of Elections omitted, from publication in thisvolume.]MONTGOMERY STEEL PRODUCTSCORP.andUNITED STEELWORKERS OFAMERICA,CIO,PETITIONERPENN-OHIO STEEL CORPORATIONandUNITED STEELWORKERS OFAMERICA, CIO, PETITIONER.Cases Nos.. -RC-1030 and 4-RC-1033.May ^?, 1951Decision and Direction of ElectionsUpon petitions duly filed, a consolidated hearing was held beforeRamey Donovan, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Herzog and MembersMurdock and Styles].Upon the entire record in these cases, the Board finds :1.The Employers are engaged in commerce within the meaningof the National Labor Relations Act.'2.The labor organization involved claims to represent employeesof the Employers.3.Questions affecting commerce exist concerning the representationof employees of the Employers within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The appropriate unit :Case No. 4-RC-1033The parties in this case are in agreement as to the appropriate unitexcept that the Petitioner seeks to include about 13 maintenance em-ployees whom the Employer would exclude.The Employer conducts its operations in a Naval Industrial Reserveplant which it leases from the Department of the Navy. The Navy,however, retains a portion of the plant for its own use and under itscontrol.The maintenance men whose placement is in dispute arei Federal Dairy Co., Inc.,91 NLRB 638;Stanislaus Implement and Hardware Company,Limited,91 NLRB 618.94 NLRB No. 42.953841-52-vol. 94-16